UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4698


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SEAN ELLIS, a/k/a Jeffery, a/k/a Jeffery Laptop,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00799-RMG-5)


Submitted: October 17, 2019                                   Decided: October 25, 2019


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, PA, Beaufort, South Carolina, for
Appellant. Brian A. Benczkowski, Assistant Attorney General, Matthew S. Miner, Deputy
Assistant Attorney General, Lauren E. Britsch, Austin M. Berry, Thomas E. Booth,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Sherri A. Lydon,
United States Attorney, Columbia, South Carolina, Dean H. Secor, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Ellis appeals from his convictions entered pursuant to his guilty plea to child

pornography conspiracies. He contends that the district court erred by denying his motion

to dismiss the indictment under the Speedy Trial Act (“STA”), 18 U.S.C. § 3162 (2012).

We affirm.

       Ellis contends that the district court misinterpreted the time exclusion provisions of

the STA during its analysis of his speedy trial claim. Specifically, Ellis asserts that the

district court erred by excluding time when his codefendants’ cases were continued, given

that his case was either not explicitly continued or he objected to the continuance. Ellis

also avers that the court improperly determined that the “ends of justice” merited

continuances.

       The STA requires that a defendant’s trial must begin “within seventy days from the

filing date (and making public) of the information or indictment, or from the date the

defendant has appeared before a judicial officer of the court in which such charge is

pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1) (2012). The STA provides

for the exclusion of certain delays when computing the time within which a defendant’s

trial must commence. 18 U.S.C. § 3161(h) (2012). Specifically, the STA excludes delays

resulting from the granting of a continuance “if the judge granted [a] continuance on the

basis of his findings that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       If a defendant’s trial does not begin within 70 days as required by § 3161(c), taking

into consideration excludable delays, the district court must dismiss the indictment, upon

                                             2
the defendant’s motion. 18 U.S.C. § 3162(a)(2); United States v. Henry, 538 F.3d 300,

303-304 (4th Cir. 2008). The defendant bears the burden of proving a violation of the STA.

18 U.S.C. § 3162(a)(2). We review de novo a district court’s interpretation of the STA and

review the court’s related factual findings for clear error. United States v. Bush, 404 F.3d

263, 272 (4th Cir. 2005).

       Ellis had his initial appearance in South Carolina on April 3, 2017. On April 7,

June 6, and August 8, the court continued Ellis’s codefendants’ cases, and with regard to

the second two dates, Ellis’s case was explicitly continued, despite his objections. Ellis

argues that the district court excluded 113 days between April 3 and September 26, the date

he signed his plea agreement, based upon the joint trial/ends of justice analyses. He asserts

that at least 99 of these days were improperly excluded.

       For a continuance period to toll the speedy trial clock, a court must explain, “either

orally or in writing, its reasons for finding that the ends of justice served by the granting of

such [a] continuance outweigh the best interests of the public and the defendant in a speedy

trial.” 18 U.S.C. § 3161(h)(7)(A); see also United States v. Kellam, 568 F.3d 125, 137 (4th

Cir. 2009). In doing so, the judge must consider: whether failure to grant the motion would

result in a miscarriage of justice; whether the case is unusual or complex; and whether the

failure to grant such a continuance would deny the defendant reasonable time to obtain

counsel, would unreasonably deny the defendant or the Government continuity of counsel,

or would deny counsel for the defendant or the attorney for the Government the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)-(iv).

                                               3
       “Th[e] [ends-of-justice] exception to the otherwise precise requirements of the

[STA] was meant to be a rarely used tool for those cases demanding more flexible

treatment.” United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009) (internal

quotation marks omitted). This requirement serves two purposes: “ensur[ing] the district

court considers the relevant factors and provid[ing] this court with an adequate record to

review.” Id. “In setting forth its findings, however, the district court need not articulate

facts which are obvious and set forth in the motion for the continuance itself.” United

States v. Occhipinti, 998 F.2d 791, 797 (10th Cir. 1993) (internal quotation marks omitted).

“The court’s statement of reasons need not be lengthy and need not track the statutory

language,” but it should be enough to ensure that the district court considered the relevant

factors and that this court has an adequate record to review. O’Connor, 656 F.3d at 643

(internal quotation marks omitted).

       Here, while the district court’s reasoning was not detailed and did not discuss every

factor, the court explicitly found, for each continuance, that the ends of justice would be

served and outweighed the interests in a speedy trial.          The court ruled, as to each

continuance, that defense counsel needed additional time to prepare. We find that, under

the circumstances, this reasoning was sufficient. The parties were generally in agreement

both that continuances were required and why a delay was necessary. While Ellis opposed

continuances, he did not dispute that the other codefendants needed more time to review

discovery and otherwise prepare. Given “the ‘broad discretion [placed] in the [d]istrict

[c]ourt to grant a continuance when necessary to allow further preparation,’” United

States v. Shealey, 641 F.3d 627, 632 n.* (4th Cir. 2011) (first alteration in original) (quoting

                                               4
United States v. Rojas-Contreras, 474 U.S. 231, 236 (1985)), the district court’s

determination and explanation were not error. Thus, continuances were properly and

explicitly granted in Ellis’s case on June 6 and August 8. Given that less than 70 days

elapsed between April 3 and June 6, the holding that the district court properly determined

that the ends of justice required continuances is case determinative. *

       Given all the exclusions, Ellis is not entitled to relief on his STA claim.

Accordingly, we affirm his convictions. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        To the extent that Ellis contends that the continuances, for the benefit of his
codefendants, should not have been applied to him, we note that, in a case involving several
defendants, time excludable for one defendant is excludable for all defendants. 18 U.S.C.
§ 3161(h)(6); United States v. Sarno, 24 F.3d 618, 622 (4th Cir. 1994). This rule avoids
putting the Government in the position of having “to choose between prosecuting
defendants separately and violating the Speedy Trial Act.” United States v. Van Smith, 530
F.3d 967, 972 (D.C. Cir. 2008).

                                              5